    Case: 3:18-cv-50043 Document #: 43 Filed: 11/12/19 Page 1 of 3 PageID #:422




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Dorothy Lynette Reddic,                   )
            Plaintiff,                    )             Case No: 3:18-cv-50043
                                          )
              v.                          )
                                          )
James T. Dimas, et al.,                   )             Judge: Kennelly
            Defendants.                   )

                                         ORDER

       For the reasons stated below, the Court grants defendants' motions to dismiss [24]
[28] [31]. Unless plaintiff files, by 12/4/2019, a motion for leave to amend along with a
proposed third amended complaint that states intelligible and viable legal claims, the
Court will enter judgment against her.

                                      STATEMENT

       Dorothy Reddic filed a pro se lawsuit against a number of Illinois government
officials and persons associated with Northern Illinois University and Prairie State Legal
Services. She alleges that the defendants violated her constitutional rights. Ms.
Reddic's amended complaint is quite hard to follow. As best as the Court can make out,
Ms. Reddic, who alleges she is a person with a disability, was receiving services from the
Illinois Department of Human Services' Division of Rehabilitation Services via its office in
DeKalb. Ms. Reddic was apparently participating in IDHS's vocational rehabilitation
program and was attending NIU. At some point, it appears, Ms. Reddic was denied the
right to enroll in classes. She also alleges that she was a victim of sexual harassment,
threats, and retaliation. Ms. Reddic also alleges that she was denied reasonable
accommodations for her disability. She assets claims for denial of due process and
equal protection and for violation of the Americans with Disabilities Act. The basis for
these claims, however, is exceedingly difficult for the Court to discern from Ms. Reddic's
complaint.
       The defendants have all filed motions to dismiss Reddic's amended complaint.
Reddic was ordered to respond to the motions by a particular date. She did not file a
    Case: 3:18-cv-50043 Document #: 43 Filed: 11/12/19 Page 2 of 3 PageID #:423




response (either on time or late), and she did not seek an extension of time. Reddic is
therefore considered to have conceded the merits of the motions to dismiss. The Court
grants defendants' motions for that reason.
       Even absent Reddic's failure to comply with the Court's order and respond to
defendants' motions, her amended complaint would be subject to dismissal, for the
following reasons:
       1.     Federal Rule of Civil Procedure 8(a)(2) requires "a short and plain
statement of the claim showing that the pleader is entitled to relief." And Federal Rule of
Civil Procedure 10(b) requires a party's claims to be set out "in numbered paragraphs,
each limited as far as practicable to a single set of circumstances." Reddic's amended
complaint does not come anywhere near complying with these requirements. More
generally, when a complaint's "lack of organization and basic coherence renders [it] too
confusing to determine the facts that constitute the alleged wrongful conduct," as is the
case here, "dismissal is an appropriate remedy." Cincinnati Life Ins. Co. v. Beyrer, 722
F.3d 939, 946 (7th Cir. 2013) (internal quotation marks omitted). When, as in this case,
the court cannot "make out the essence of the claims[,] dismissal of a complaint on the
ground that it is unintelligible is unexceptionable." Id. (internal quotation marks omitted).
       2.     With respect to her due process claim, Ms. Reddic has not identified any
liberty or property interest that she was deprived of without due process. See Doyle v.
Camelot Care Ctrs., Inc., 305 F.3d 603, 616 (7th Cir. 2002).
       3.     With regard to Ms. Reddic's equal protection claim, it is so jumbled and
confusing that the Court cannot say she has adequately alleged any of the named
defendants' personal involvement in a violation of her equal protection rights. Thus the
Court need not deal with defendants' statute of limitations and other arguments regarding
this claim.
       4.     Ms. Reddic cannot assert a claim for damages against any of the individual
defendants for violations of Title II of the Americans with Disabilities Act. Stanek v. St.
Charles Cmty. Unit Sch. Dist. No. 303, 783 F.3d 643, 645 (7th Cir. 2015).
       5.     Ms. Reddic has not stated a viable claim against any of the defendants
affiliated with Prairie State Legal Services. Her contention appears to be that these
                                              2
    Case: 3:18-cv-50043 Document #: 43 Filed: 11/12/19 Page 3 of 3 PageID #:424




defendants wrongfully refused to provide her with legal representation regarding her
issues with NIU and IDHS. But this does not implicate any constitutional rights, nor is
there any viable contention that any of the Prairie State defendants acted under color of
state law, as required to state a claim against them under 42 U.S.C. § 1983 for violation of
Ms. Reddic's constitutional rights.




Date: 11/12/2019




                                             3
